DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as obvious over Kanjolia [US 20110165780] in view of Rueger [US 20070287300].
Claim 1: Kanjolia teaches a method of forming ruthenium containing film by atomic layer deposition (ALD) [abstract], the method comprises supplying a Ru containing precursor [0019] such as Ru(DMBD)(CO)3 (ɳ4-2,3-dimethylbutadiene ruthenium tricarbonyl) [0025] into a processing container comprising a substrate (for example, a wafer loaded into a reaction chamber) [0060] and a co-reactant such as silane (SiH4) [0031]. Kanjolia also teaches the ALD process can perform multiple cycles of the precursor and co-reactant (alternately repeating the gas supplying steps and repeating a plurality of times) [0060; 0003]. Alternatively, it would have been obvious to one of ordinary skill in the art to select the particular claimed combination of precursor and co-reactant for ALD since Kanjolia exemplifies a finite number of precursors and co-reactants and it would have been obvious to one of ordinary skill in the art to try the different combinations to produce a desired film. Kanjolia further teaches supplying the precursor for a first period of time, and supplying the co-reactant for a second period of time [0037]; however, Kanjolia does not appear to teach wherein a totally supply time of the Ru containing precursor and as supply amount of the silicon reactant are fixed, and wherein a resistivity of the RuSi film is adjusted by changing a supply time of the Ru containing precursor per cycle. Rueger is provided.
Rueger teaches a ALD process where determining a precursor pulse time during the ALD to produce a target characteristic in the layer of the material and performing the method a plurality of times to form a layer of the material [abstract]. Rueger further teaches that the pulse time adjusts the resistivity of the layer, wherein the layer can contain Ru [0035; Fig. 5]. Rueger also teaches the pulsing sequences can arranged in any manner to provide the desired characteristics of qualities. Although Rueger does not explicitly teach the total supply time of the precursor and supply amount of the reactant are fixed, it would have been obvious to one of ordinary skill in the art to make pre-determinations of process conditions such as the amount of precursor and reactant gases and observing one changing variable (such as cycle precursor time) while fixing the remaining process variables (e.g total precursor time and reactant supply amount) to assess the influence of that particular variable on the results. 
Claim 8: Kanjolia teaches the precursor can be direct liquid injection to the reaction chamber (which appears to meet the definition of supplying continuously in light of applicant’s disclosure) [0038].
Claim 10: Kanjolia teaches an example of the substrate temperature being 250 degrees C [0034].
Claim 12: Kanjolia teaches the co-reactant can be silane (SiH4) [0031].

Claims 2, 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Rueger as applied to claim 1 above, and further in view of Tachibana [US 20090266296].
Teaching of the prior art is aforementioned, but does not appear to teach the co-reactant is stored in a storage tank in the processing chamber by opening and closing a valve disposed between the process container and storage tank into the chamber by opening and closing a valve disposed between the processing container and the storage tank. Tachibana is provided.
Claims 2 and 9: Tachibana, directed to ALD [abstract], teaches that at least one buffer tank is provided between the material vaporizer and a fill valve [abstract; Fig. 1]. It would have been obvious to one of ordinary skill in the art to provide a buffer tank and valve between the vapor source and process chamber to stably supply source gas with short ALD cycles [0008]. It would have been obvious to one of ordinary skill in the art to modify the source gases of Kanjolia to include a buffer and valve so as to supply a stable source of raw material to the process chamber. Although the prior art does not explicitly teach the Ru containing gas is continuously supplied (note Kanjolia teaches the precursor can be supplied by direct liquid injection) whereas the co-reactant is stored in a storage tank, it would have been obvious to one of ordinary skill in the art to select the claimed combination (i.e. buffer system used with reactant and continuous source with precursor) from the finite number of combinations of using a buffer system with the raw gas material, for example, a buffer system is used with the precursor and a continuous supply of reactant, or a buffer system is used with the reactant and a continuous use of precursor, or a buffer system is used with both the reactant and the precursor in absence of criticality. 
Claim 4: again if the buffer chamber is not used with the precursor source, the precursor can be directed supplied to the process chamber bypassing a storage tank. 
Claim 5: Kanjolia teaches substrate temperature being 250 degrees C [0034].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Rueger as applied to claim 1 above, and further in view of Lee [US 20150235959].
Teaching of the prior art is aforementioned, but does not appear to teach an insulating film is formed on the substrate. Lee is provided.
Claim 11: Lee, directed to a wiring structure, teaches conductive material may be formed of various metals such as RuSi [0095], wherein the base substrate (used to manufacture a semiconductor device) can further comprise an insulating layer on the substrate [0126]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide an insulating layer on the substrate since Kanjolia teaches the method is commonly used for manufacturing semiconductor devices [0003] and Lee teaches it is known in the semiconductor art that a typical substrate base can have an insulating layer provided thereon with combination of a RuSi film. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Rueger and Tachibana as applied to claim 5 above, and further in view of Lee [US 20150235959]. 
Teaching of the prior art is aforementioned, but does not appear to teach an insulating film is formed on the substrate. Lee is provided.
Claim 6: Lee, directed to a wiring structure, teaches conductive material may be formed of various metals such as RuSi [0095], wherein the base substrate (used to manufacture a semiconductor device) can further comprise an insulating layer on the substrate [0126]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide an insulating layer on the substrate since Kanjolia teaches the method is commonly used for manufacturing semiconductor devices [0003] and Lee teaches it is known in the semiconductor art that a typical substrate base can have an insulating layer provided thereon with combination of a RuSi film. 
Claim 7: Kanjolia teaches the co-reactant can be silane (SiH4) [0031].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 10, 12 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia and Rueger.  The copending application does not appear to teach using Ru(DMBD)(CO)3 as a precursor, but Kanjolia teaches such precursor is an operable alternative Ru precursor for ALD. However, Kanjolia does not appear to teach wherein a totally supply time of the Ru containing precursor and as supply amount of the silicon reactant are fixed, and wherein a resistivity of the RuSi film is adjusted by changing a supply time of the Ru containing precursor per cycle. Rueger is provided. Aforementioned teachings of Rueger is referred hereto.  
This is a provisional obviousness-type double patenting rejection.
Claims 2-5, 9 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia, Rueger and Tachibana. The copending application does not appear to teach using a buffer or storage tank between source and deposition chamber. Teachings of Tachibana is aforementioned.
This is a provisional obviousness-type double patenting rejection.
Claims 6-7, 11 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia, Rueger and Tachibana and Lee. The copending application does not appear to teach providing an insulating layer on the substrate. Teachings of Lee is aforementioned.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 have been considered but are moot because the new ground of rejection does not rely on the new reference, Rueger, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Claims 1-2, 4-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715